Exhibit 10(b)

UNION PACIFIC CORPORATION

STOCK UNIT GRANT AND DEFERRED COMPENSATION PLAN

FOR THE

BOARD OF DIRECTORS

(Effective December 1, 1978 - as Amended April 30, 1987,

January 1, 1995, January 25, 1996, February 26, 1998,

January 28, 1999, May 27, 1999, May 31, 2001, January 1, 2003

and September 26, 2007)



--------------------------------------------------------------------------------

Union Pacific Corporation

Stock Unit Grant and Deferred Compensation Plan

for the Board of Directors

As Amended Effective as of January 1, 2008

 

1. Purpose

The purpose of this Plan is to permit grants of Stock Units to Directors to
align their interests with those of stockholders, and to provide a means for
deferring payment of all or a portion of any cash compensation, excluding
expenses, payable to Directors for their service on the Board of Directors (the
“Board”) of Union Pacific Corporation (the “Company”) in accordance with
Article II, Section 4 of the By-Laws of Union Pacific Corporation. Such
compensation eligible to be deferred, not including any grants under
paragraph 3, is referred to herein as “Compensation”.

 

2. Eligibility

Any individual (a “Director”) serving as a member of the Board as of the
effective date of this Plan or who subsequently becomes a member is eligible
under this Plan, other than members who are employees of the Company or any of
its subsidiaries.

 

3. Stock Unit Grants

 

  (a) Commencing with the first quarter of 2008, each full quarterly installment
of a Director’s Compensation shall be accompanied by the grant of an amount of
whole Stock Units equal to $25,000 (as such amount may be changed from time to
time by the Board) divided by the Fair Market Value of one share of the
Company’s Common Stock on the first business day of the month following the
quarter in which such Compensation was earned, plus cash in lieu of any
fractional Stock Unit resulting from such calculation. A pro-rata grant of Stock
Units will accompany any partial quarterly Compensation installment. “Fair
Market Value” on a date means the average of the high and low trading prices per
share on that date, as reported in The Wall Street Journal listing of
consolidated trading for New York Stock Exchange issues. Stock Units and cash so
granted shall be credited to such Director’s Stock Unit Account referred to in
paragraph 6.

 

  (b)

Each person serving as a member of the Board on January 25, 1996 who has elected
(the “Election”) to forfeit $6,000 of the annual retirement pension under the
Directors’ Pension Plan pursuant to Section 12 thereof shall receive a grant of
an amount of Stock Units equal to the dollar



--------------------------------------------------------------------------------

 

amount set forth in the election form pursuant to which such person made the
Election, divided by the Fair Market Value of one share of the Company’s Common
Stock on the date that the grant is credited to such Directors’ Stock Unit
Account, plus cash in lieu of any fractional Stock Unit resulting from such
calculation. For all persons making the Election who are eligible on January 25,
1996 for benefits under the Directors’ Pension Plan, such grant will be credited
to such person’s Stock Unit Account on February 15, 1996. For all other persons
making the Election, such grant will be credited on the date they become
eligible for such benefits (or if such date is not a business day, on the next
business day).

 

4. Deferral Election

An election to defer Compensation is to be made on or before December 31 of any
year for Compensation for services as a member of the Board for the following
and later calendar years. In addition to deferrals of 1995 Compensation elected
in the previous year, at any time prior to March 31, 1995, a Director may elect
to defer additional Compensation to be paid for services in the last three
quarters of 1995.

An election to defer is a continuing election until changed by the Director on
or before December 31 of any year for the then following and later calendar
years. However, once an election is made (and effective), subsequent elections
will have no effect on the amounts, timing and manner of payment covered by the
previous election, except as provided under “Manner of Payment”.

Any newly elected Director who was not a Director on the preceding December 31
may elect, before his term begins, to defer Compensation for services as a
member of the Board for the balance of the calendar year following such
election.

Forms shall be made available to Directors each year for the purpose of making
or changing their election.

 

5. Amount

All or any portion, in multiples of 1%, of a Director’s Compensation may be
deferred.

 

6. Deferred Accounts

Each Director shall have a Stock Unit Account and may have one or more Other
Accounts (together, the “Accounts”). Amounts deferred pursuant to paragraph 4
may be credited to any Account, at the election of the Director made at the time
of the deferral election, in multiples of 1% of such Director’s Compensation. A
Director may change the Account to which any quarterly installment of such

 

2



--------------------------------------------------------------------------------

Director’s Compensation so deferred is to be credited at any time on or before
the fifth business day prior to the date such quarterly installment is to be
credited. Amounts deferred and credited to the Stock Unit Account shall be
converted into whole Stock Units on the basis of the Fair Market Value of the
Company’s Common Stock on the first business day of the month following the
quarter in which the Compensation was earned, and cash shall be credited to the
Stock Unit Account in lieu of any fractional Stock Unit. In addition, (i) on or
prior to March 31, 1995, each Director shall have a one-time election to
transfer all or any part of the balance of his or her Other Account to the Stock
Unit Account based on the Fair Market Value of the Company’s Common Stock on
April 3, 1995, (ii) at any time, a Director may transfer all or any part of the
balance of any of his or her Other Accounts to another of his or her Other
Accounts subject to any regulations regarding such transfer adopted by the Board
and (iii) at any time on or after the 30th day after the date of a Director’s
termination from the Board, such Director may transfer all or any part of the
balance of any of his or her Accounts to another of his or her Accounts,
pursuant to any regulations regarding such transfers adopted by the Board.

On the payment date for each cash dividend or other cash distribution with
respect to the Company’s Common Stock, each Director’s Stock Unit Account shall
be credited with an amount equal to the amount of the per share dividend or
distribution, multiplied by the number of Stock Units in such Account, and, if
such Director is then serving as a member of the Board, shall be converted into
whole Stock Units on the basis of the Fair Market Value of the Company’s Common
Stock on the payment date for such dividend or distribution, and cash shall be
credited to the Stock Unit Account in lieu of any fractional Stock Units. If a
Director is no longer serving as a member of the Board on the payment date for
such dividend or distribution, the amount representing such dividend or
distribution shall be paid out of the Stock Unit Account to such Director as
soon as practicable after the payment date for such dividend or distribution.

Except as provided in the preceding sentence, any cash credited to a Director’s
Stock Unit Account shall be added to other cash credited to such Account and
converted into a whole Stock Unit on the date sufficient cash exists to purchase
a whole Stock Unit, based on the Fair Market Value of the Company’s Common Stock
on such date. In the event of a subdivision or combination of shares of Company
Stock, the number of Stock Units credited to the Stock Unit Accounts on the
effective date of such subdivision or combination shall be proportionately
subdivided or combined as the case may be. No adjustment shall be made in Stock
Units in connection with the issuance by the Company of any rights or options to
acquire additional shares of Company Common Stock or securities convertible into
Company Common Stock. In the event of any stock dividend or reclassification of
Company Common Stock, any merger or consolidation to which the Company is a
party, or any spinoff of shares or distribution of property other than cash with
respect to the Company Common Stock, the Committee shall cause appropriate
adjustments, if any, to be made in the Stock Units to reflect

 

3



--------------------------------------------------------------------------------

such stock dividend, reclassification, merger or consolidation, spinoff or
distribution of property.

Other Accounts shall have such name, and be charged or credited pursuant to such
method, as the Board shall determine upon establishment of such Other Account,
and the Board may change such name or method for any such Other Account, but no
such change shall reduce any amount previously accrued in a Director’s Other
Account.

 

7. Distribution

All distributions from Accounts shall be made in cash. For purposes of
distributions from the Stock Unit Account, each Stock Unit shall be converted
into an amount of cash equal to the Fair Market Value of one share of the
Company’s Common Stock on the first business day of the month in which such
distribution is made. The Director must elect the timing and manner of payment:
(a) in the case of deferred Compensation, at the same time and on the same form
he elects a deferral of Compensation, (b) in the case of a Stock Unit grant
under 3.a., on or prior to the time an election to defer the accompanying
Compensation would have been required to be made, (c) in the case of a Stock
Unit grant under 3.b., at the same time as the Election referred to therein, and
(d) in the case of a Stock Unit grant under 3.c., prior to the time the Director
receives such grant.

 

  •  

Timing of Payment: Directors may elect to begin distributions from the Accounts
(a) following termination from the Board, (b) in a year specified by the
Director which, in the case of distributions from the Stock Unit Account, must
be after termination from the Board, or (c) in the case of distributions from
any Other Account, following retirement from the Director’s principal
occupation.

 

  •  

Manner of Payment: The Director may elect to receive payment from the Accounts
in a lump sum or in a number of equal annual installments, not to exceed
fifteen. A Director may change the foregoing election, provided that any such
change must be made: (i) in the case of payments commencing on termination from
the Board, one year prior to termination, (ii) in the case of payments
commencing in a specified year, one year prior to the earlier to occur of
termination from the Board and the commencement of such specified year, and
(iii) in the case of payments commencing upon retirement from a principal
occupation, one year prior to the earlier to occur of termination from the Board
and the such retirement.

The lump sum or first installment is to be paid in January of the year following
the year of termination or retirement or in January of the year selected by the
Director, as applicable, and any remaining installments in January of each
succeeding year until the total balance is paid. Distributions from the Stock
Unit Account in installments shall be based on equal numbers of Stock Units in
each installment.

 

4



--------------------------------------------------------------------------------

In the event of the death of a Director then serving as a member of the Board or
a terminated or retired Director entitled to a distribution under this Plan, the
balance of the Accounts shall be payable to the estate or designated beneficiary
in full during the January of the year following the year of such Director’s,
terminated Director’s or retired Director’s death.

The Director may designate his beneficiary at the same time he elects deferral
of Compensation. However, the latest designated beneficiary will be the
beneficiary or beneficiaries for the total of all distributions from the
Accounts. The designated beneficiary may be changed at any time on a form
provided by the Corporate Secretary, provided that no designation will be
effective unless it is filed with the Corporate Secretary prior to the
Director’s death.

 

8. Early Withdrawal with Penalty

A Director may request a withdrawal from an Other Account (not to include the
Director’s Stock Unit Account) prior to the date specified in the Director’s
deferral election by filing a request in writing with the Corporate Secretary.
Payment will be made to the Director within thirty (30) days of such request.
Any withdrawal under this Section will be charged with a 10% early withdrawal
penalty that will be withheld from the amount withdrawn and such amount withheld
shall be irrevocably forfeited.

 

9. Unfunded Plan

The liability of the Union Pacific Corporation to any Director, terminated
Director, retired Director or his estate or designated beneficiary under the
Plan shall be that of a debtor only pursuant to such contractual obligations as
are created by the Plan, and no such obligation of Union Pacific Corporation
shall be deemed to be secured by any assets, pledges, or other encumbrances on
any property of Union Pacific Corporation.

 

10. Inalienability of Deferred Compensation

Except to the extent of the rights of a designated beneficiary, no distribution
pursuant to, or interest in, the Plan may be transferred, assigned, pledged or
otherwise alienated and no such distribution or interest shall be subject to
legal process or attachment for the payment of any claims against any individual
entitled to receive the same.

 

11. Controlling State Law

All questions pertaining to the construction, regulation, validity and effect of
the Plan shall be determined in accordance with the laws of the State of Utah.

 

5



--------------------------------------------------------------------------------

12. Amendment

The Board of Directors of the Union Pacific Corporation at its sole discretion
may amend, suspend or terminate the Plan at any time. However, any such
amendment, suspension or termination of the Plan may not adversely affect any
Director’s or his beneficiary’s rights with respect to Compensation previously
deferred.

 

13. Administration

Administration of the Plan will be coordinated by the Corporate Finance
Department. Administration will include, but not be limited to, crediting of
deferred compensation, dividends and accrued interest to individual Director
accounts and ultimate disbursement of deferred amounts.

 

14. Effective Date

This Plan shall become effective December 1, 1978, applicable only to
compensation for services after December 31, 1978, provided that the provisions
hereof related to Stock Units shall be effective January 1, 1995.

 

6